Citation Nr: 9916173	
Decision Date: 06/14/99    Archive Date: 06/21/99

DOCKET NO.  94-27 713	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York



THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	New York Division of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel



INTRODUCTION


The veteran had active service from August 1950 to February 
1970.


This appeal comes to the Board of Veterans' Appeals (Board) 
from a July 1993 RO rating decision that denied service 
connection for the cause of the veteran's death.


REMAND


A review of the record shows that the veteran, prior to his 
death, claimed he had participated in Operation TUMBLER-
SNAPPER in 1952.  He died of metastatic carcinoma from an 
unknown primary site in March 1993 at the Lahey Clinic in 
Massachusetts.  An attempt to obtain the records of the 
veteran's treatment at the Lahey Clinic was unsuccessful, and 
the appellant was asked to help.  These records have not been 
obtained.

The primary site of the veteran's metastatic carcinoma is of 
crucial importance to the appellant's claim as she may be 
entitled to service connection for the cause of the veteran's 
death on a presumptive basis under the provisions of 
38 C.F.R. § 3.309(d).  A letter from the appellant dated in 
March 1997 shows that she provided the address of the Lahey 
Clinic to the RO, but does not refer to any attempts to 
obtain the records herself and she may not be aware of the 
importance of this evidence.  Under the circumstances, it is 
the judgment of the Board that additional efforts should be 
made to obtain the medical records of the veteran's treatment 
at the Lahey Clinic at the time of his death.

During the pendency of this appeal, 38 C.F.R. § 3.311(b)(2), 
which specifies specific development to be accomplished in 
claims based on radiation exposure, was amended to include 
"all cancers".  Where the law or regulation changes after a 
claim has been filed or reopened but before the 
administrative or judicial process has been concluded, the 
version most favorable to the appellant applies.  Karnas v. 
Derwinski, 1 Vet. App. 308, 313 (1991).

Accordingly, the case is REMANDED to the RO for the following 
information:


1.  The RO should obtain the medical 
reports concerning the veteran's 
treatment at the Lahey Clinic prior to 
his death in March 1993.  A request 
should be sent to the Lahey Clinic and 
the appellant should be asked to help in 
getting these records.  She should be 
advised of the importance of these 
records and notified of her duty to 
assist in the development of evidence 
with regard to her claim.  Hyson v. 
Brown, 5 Vet. App. 262 (1993); Olson v. 
Principi, 3 Vet. App. 480 (1992); Wood v. 
Derwinski, 1 Vet. App. 190 (1991).

2.  Complete development under § 3.311 
should be accomplished.

3.  After the above development, the 
appellant's claim should be reviewed.  If 
action remains adverse to her, an 
appropriate supplemental statement of the 
case should be sent to her and her 
representative.


Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
further action unless she is informed, but she may furnish 
additional evidence and argument while the case is in remand 
status.  Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); 
Booth v. Brown, 8 Vet. App. 109 (1995).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	J. E. DAY
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).



